DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 21–40 are presented for examination in a continuation application filed on 11/12/2021. Claims 1–20 are cancelled.

This instant application 17/525,384 is a continuation of 16/864,042, filed on 04/30/2020, now Patent No. 11,200,164.
16/864,042 is a continuation of 14/723,425, filed on 05/27/2015, now Patent No. 10,642,663.


Drawings
3.	The drawings were received on 11/12/2021 (in the filings).  These drawings are acceptable.


Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

5.	Claims 21, 26, 27, 28, 33, 34, 35, and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7, 14, and 20, of US 11,200,164 B2 (“issued ’164 patent”).

6.	Although the claims at issue are not identical, they are not patentably distinct (nonobvious) from each other, because at least some of the subject matter claimed in the instant application is already fully disclosed in issued ’164 patent.


Examiner’s Remarks
7.	Examiner refers to and explicitly cites particular pages, sections, figures, paragraphs or columns and lines in the references as applied to Applicant’s claims to the extent practicable to streamline prosecution.
Although the cited portions of the references are representative of the best teachings in the art and are applied to meet the specific limitations of the claims, other uncited but related teachings of the references may be equally applicable as well.  It is respectfully requested that, in preparing responses to the rejections, the Applicant fully considers not only the cited portions of the references, but also the references in their entirety, as potentially teaching, suggesting or rendering obvious all or one or more aspects of the claimed invention.

Abbreviations
8.	Where appropriate, the following abbreviations will be used when referencing Applicant’s submissions and specific teachings of the reference(s):
i.	figure / figures:		Fig. / Figs.
ii.	column / columns:		Col. / Cols.
iii.	page / pages:			p. / pp.

References Cited
9.	(A)	Anna Janssens, US 2006/0248042 A1.
	(B)	Lee et al., US 2014/0372698 A1 (“Lee”).
	(C)	Bobroff et al., US 2015/0026429 A1 (“Bobroff”).


Notice re prior art available under both pre-AIA  and AIA 
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

A.
11.	Claims 21–40 are rejected under 35 U.S.C. 103 as being unpatentable over (A) Anna Janssens in view of (B) Lee and (C) Bobroff.

See “References Cited” section, above, for full citations of references.

12.	Regarding claim 21, (A) Anna Janssens teaches/suggests the invention substantially as claimed, including:
“A system, comprising:
a plurality of computing nodes interconnected via a network, each comprising at least one processor and one or more ... memories and each hosting one or more virtual machine instances respectively executing a process of a distributed application that communicates over the network with one or more other processes of the distributed application executing on respective other virtual machine instances, wherein individual computing nodes of the plurality of computing nodes are configured to:”
(¶ 8: application comprises a plurality of consecutive tasks distributed over the different machines, wherein a first task completed on a first machine is followed by a second task running on a second machine;
¶ 22: present invention relates to a Java Virtual Machine JVM, or the like as for instance J2EE, wherein different machines are running tasks of an application. The Java Virtual Machine includes a Garbage Collector GC for application servers of which instances are running at predetermined time periods on each machines. Each instance of the garbage collector running on a particular machine interrupts the task running at that time on the same machine;
¶ 11: allocated to perform the GC task in one shot. By doing so, it will lock the memory;
See Fig. 3, illustrating synchronized instances of the Garbage Collections);

“receive a ... message indicating a start of a garbage collection process; and responsive to receiving”
(¶¶ 37–39: In order to synchronize the different instances of the GC, they must be informed on the status of the other ones. The synchronization signal can be in different forms: a kind of dedicated wire carrying a start pulse, a specific (software) protocol between the JVMs (carried over an IP transport mechanism) indicating the instantaneous start of the GC);

“pause execution of the distributed application”
(¶ 41: the other processors CPU1 and CPU2 have to postpone their processing as long as the instance of the GC is running on that one processor CPU3;
Fig. 4 and ¶ 44: processors CPU1 and CPU2 are interrupted, i.e. when the application is suspended, is indicated by a dashed horizontal line);

“perform the garbage collection process on the respective one or more ... memories of the respective computing node”
(Fig. 3 and ¶ 34: synchronize the starting time of the instances GC1, GC2 and GC3 of the garbage collector GC in the different machines MCl, MC2 and MC3, in such a way that all machines perform the GC at the very same moment).

	
Anna Janssens suggests “receive a broadcast message indicating a start of a garbage collection process”
(¶¶ 37–39: In order to synchronize the different instances of the GC, they must be informed on the status of the other ones. The synchronization signal can be in different forms: a kind of dedicated wire carrying a start pulse, a specific (software) protocol between the JVMs (carried over an IP transport mechanism) indicating the instantaneous start of the GC).

(B) Lee additionally teaches or suggests:
“receive a broadcast message indicating a start of a garbage collection process”
(Fig. 1 and ¶ 28: system 10 performs a global garbage collection (GGC). The global garbage collection (GGC) means that the storage devices 110-1n0 perform a garbage collection at the same time. The storage devices 110-1n0 can include respective garbage collectors 114-ln4 which generate a global garbage collection command (GGC CMD) or perform a garbage collection in response to the global garbage collection command (GGC CMD). That is, a global garbage collection command (GGC CMD) is generated in any one storage device (e.g., 110) and the generated global garbage collection command ( GGC CMD) can be transmitted to the other storage devices (e.g., 120, 130, ... , 1n0) via the storage controller 200).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee with those of Anna Janssens to broadcast a global garbage collection command to all JVMs. The motivation or advantage to do so is to centralized the coordination and synchronization of garbage collections across all JVMs/application servers.

Anna Janssens teaches memory garbage collection but does not teach performing garbage collection on “one or more heap memories.”

	(C) Bobroff however teaches or suggests:
	“one or more heap memories.”
(¶ 25: 1) softmx: the maximum size the heap is allowed to grow to. Softmx is also known as the maximum heap size. After a heap size reaches the value of the parameter softmx, garbage collection would need to occur to free up heap space to allow more data to be stored on the heap)

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further combine the teachings of Bobroff with those of Anna Janssens and Lee to initate global/synchronized garbage collection upon heap memory size exceeding a limit. The motivation or advantage to do so is to free (reclaim) additional memory for future memory requests/allocations.


13.	Regarding claim 22, Anna Janssens and Lee teach/suggest:
“determine a requirement for garbage collection based at least in part on completion of a garbage collection interval”
(Anna Janssens, ¶ 22: The Java Virtual Machine includes a Garbage Collector GC for application servers of which instances are running at predetermined time periods on each machines;
¶ 36: In typical cases, the Tgc accounts for approx 10-100 ms. The GC is more or less periodically triggered (typically in the order of seconds), under steady load conditions); and

“send, responsive to the determining, a broadcast message indicating the start of the garbage collection process to other computing nodes of the plurality of computing nodes”
(Anna Janssens, ¶¶ 37–39: In order to synchronize the different instances of the GC, they must be informed on the status of the other ones. The synchronization signal can be in different forms: a kind of dedicated wire carrying a start pulse, a specific (software) protocol between the JVMs (carried over an IP transport mechanism) indicating the instantaneous start of the GC;
Lee, Fig. 1 and ¶ 28: system 10 performs a global garbage collection (GGC). The global garbage collection (GGC) means that the storage devices 110-1n0 perform a garbage collection at the same time. The storage devices 110-1n0 can include respective garbage collectors 114-ln4 which generate a global garbage collection command (GGC CMD) or perform a garbage collection in response to the global garbage collection command (GGC CMD). That is, a global garbage collection command (GGC CMD) is generated in any one storage device (e.g., 110) and the generated global garbage collection command ( GGC CMD) can be transmitted to the other storage devices (e.g., 120, 130, ... , 1n0) via the storage controller 200).


14.	Regarding claim 23, Anna Janssens, Lee, and Bobroff teach/suggest:
“determine a requirement for garbage collection based at least in part on a heap memory of the one or more heap memories meeting a heap occupancy threshold”
(Bobroff, ¶ 25: 1) softmx: the maximum size the heap is allowed to grow to. Softmx is also known as the maximum heap size. After a heap size reaches the value of the parameter softmx, garbage collection would need to occur to free up heap space to allow more data to be stored on the heap)

“send, responsive to the determining, a broadcast message indicating the start of the garbage collection process to other computing nodes of the plurality of computing nodes”
(Anna Janssens, ¶¶ 37–39: In order to synchronize the different instances of the GC, they must be informed on the status of the other ones. The synchronization signal can be in different forms: a kind of dedicated wire carrying a start pulse, a specific (software) protocol between the JVMs (carried over an IP transport mechanism) indicating the instantaneous start of the GC;
Lee, Fig. 1 and ¶ 28: system 10 performs a global garbage collection (GGC). The global garbage collection (GGC) means that the storage devices 110-1n0 perform a garbage collection at the same time. The storage devices 110-1n0 can include respective garbage collectors 114-ln4 which generate a global garbage collection command (GGC CMD) or perform a garbage collection in response to the global garbage collection command (GGC CMD). That is, a global garbage collection command (GGC CMD) is generated in any one storage device (e.g., 110) and the generated global garbage collection command ( GGC CMD) can be transmitted to the other storage devices (e.g., 120, 130, ... , 1n0) via the storage controller 200).



15.	Regarding claim 24, Anna Janssens, Lee, and Bobroff teach/suggest:
“a garbage collection coordinator for the distributed application, the garbage collection coordinator configured to”
(Anna Janssens, ¶¶ 37–39: In order to synchronize the different instances of the GC, they must be informed on the status of the other ones;
Bobroff, ¶ 20: a memory optimizer and a memory rebalancer in a computer system can automatically manage memory allocation across a plurality of Java virtual machines (JVM) to optimize memory use by the JVMs;
¶ 68: The memory optimizer 104 determines garbage collection activity levels for each JVM;
The Examiner notes: Bobroff teaches or suggests globally (centrally) monitoring and managing garbage collection activities across all JVMs, in additions to and conjunction with Anna Janssens’s technique of globally synchronizing the garbage collections amongst the JVMs).

“determine a requirement for garbage collection based at least in part on a heap memory of the one or more heap memories at a computing node of the plurality of computing nodes meeting a heap occupancy threshold”
(Bobroff, ¶ 25: 1) softmx: the maximum size the heap is allowed to grow to. Softmx is also known as the maximum heap size. After a heap size reaches the value of the parameter softmx, garbage collection would need to occur to free up heap space to allow more data to be stored on the heap)

“send, responsive to the determining, a broadcast message indicating the start of the garbage collection process to the plurality of computing nodes”
(Anna Janssens, ¶¶ 37–39: In order to synchronize the different instances of the GC, they must be informed on the status of the other ones. The synchronization signal can be in different forms: a kind of dedicated wire carrying a start pulse, a specific (software) protocol between the JVMs (carried over an IP transport mechanism) indicating the instantaneous start of the GC;
Lee, Fig. 1 and ¶ 28: system 10 performs a global garbage collection (GGC). The global garbage collection (GGC) means that the storage devices 110-1n0 perform a garbage collection at the same time. The storage devices 110-1n0 can include respective garbage collectors 114-ln4 which generate a global garbage collection command (GGC CMD) or perform a garbage collection in response to the global garbage collection command (GGC CMD). That is, a global garbage collection command (GGC CMD) is generated in any one storage device (e.g., 110) and the generated global garbage collection command ( GGC CMD) can be transmitted to the other storage devices (e.g., 120, 130, ... , 1n0) via the storage controller 200).


16.	Regarding claim 25, Anna Janssens, Lee, and Bobroff teach/suggest:
“wherein individual computing nodes of the plurality of computing nodes are further configured to send a message indicating the start of the garbage collection process to a garbage collection coordinator”
(Anna Janssens, ¶¶ 37–39: In order to synchronize the different instances of the GC, they must be informed on the status of the other ones. The synchronization signal can be in different forms: a kind of dedicated wire carrying a start pulse, a specific (software) protocol between the JVMs (carried over an IP transport mechanism) indicating the instantaneous start of the GC;
Lee, Fig. 1 and ¶ 28: system 10 performs a global garbage collection (GGC). The global garbage collection (GGC) means that the storage devices 110-1n0 perform a garbage collection at the same time. The storage devices 110-1n0 can include respective garbage collectors 114-ln4 which generate a global garbage collection command (GGC CMD) or perform a garbage collection in response to the global garbage collection command (GGC CMD). That is, a global garbage collection command (GGC CMD) is generated in any one storage device (e.g., 110) and the generated global garbage collection command ( GGC CMD) can be transmitted to the other storage devices (e.g., 120, 130, ... , 1n0) via the storage controller 200;
Bobroff, ¶ 20: disclosure, a memory optimizer and a memory rebalancer in a computer system can automatically manage memory allocation across a plurality of Java virtual machines (JVM) to optimize memory use by the JVMs;
¶ 68: The memory optimizer 104 determines garbage collection activity levels for each JVM;
The Examiner notes: Bobroff teaches or suggests globally (centrally) monitoring and managing garbage collection activities across all JVMs, in additions to Anna Janssens’s technique of globally synchronizing the garbage collections amongst the JVMs).


17.	Regarding claim 26 Anna Janssens teaches/suggests:
“wherein the individual computing nodes of the plurality of computing nodes are further configured to resume execution of the distributed application subsequent to completion of the garbage collection process”
(¶ 41: the other processors CPU1 and CPU2 have to postpone their processing as long as the instance of the GC is running on that one processor CPU3;
Fig. 4 and ¶ 44: processors CPU1 and CPU2 are interrupted, i.e. when the application is suspended, is indicated by a dashed horizontal line).


18.	Regarding claim 27, Anna Janssens, Lee, and Bobroff teach/suggest:
“the distributed application is an application that was written in a garbage collected programming language”
(Anna Janssens, ¶ 22: Java Virtual Machine includes a Garbage Collector GC for application servers;
Bobroff, ¶ 7: Many computer languages, such as Java, C++, and several scripting languages, require garbage collection either as part of the language specification); and

“the broadcasted message is sent based on determining that a garbage collection should be performed on the node and that execution of the distributed application on the node should be paused or stopped while the garbage collection is performed”
(Anna Janssens, ¶ 41: the other processors CPU1 and CPU2 have to postpone their processing as long as the instance of the GC is running on that one processor CPU3;
Fig. 4 and ¶ 44: processors CPU1 and CPU2 are interrupted, i.e. when the application is suspended, is indicated by a dashed horizontal line;
¶¶ 37–39: In order to synchronize the different instances of the GC, they must be informed on the status of the other ones. The synchronization signal can be in different forms: a kind of dedicated wire carrying a start pulse, a specific (software) protocol between the JVMs (carried over an IP transport mechanism) indicating the instantaneous start of the GC;
Lee, Fig. 1 and ¶ 28: system 10 performs a global garbage collection (GGC). The global garbage collection (GGC) means that the storage devices 110-1n0 perform a garbage collection at the same time. The storage devices 110-1n0 can include respective garbage collectors 114-ln4 which generate a global garbage collection command (GGC CMD) or perform a garbage collection in response to the global garbage collection command (GGC CMD). That is, a global garbage collection command (GGC CMD) is generated in any one storage device (e.g., 110) and the generated global garbage collection command ( GGC CMD) can be transmitted to the other storage devices (e.g., 120, 130, ... , 1n0) via the storage controller 200).

19.	Regarding claims 28–34, they are the corresponding method claims reciting similar limitations of commensurate scope as the system of claims 21–27, respectively. Therefore, they are rejected on the same basis as claims 21–27 above.


20.	Regarding claims 35–40, they are the corresponding computer program product claims reciting similar limitations of commensurate scope as the system of claims 21–25 and 27, respectively. Therefore, they are rejected on the same basis as claims 21–25 and 27 above.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C WU whose telephone number is (571)270-5906.  The examiner can normally be reached on Monday through Friday, 8:30 A.M. to 5:00 P.M..

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN C WU/Primary Examiner, Art Unit 2195                                                                                                                                                                                                        
December 14, 2022